Citation Nr: 1823844	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-19 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to nonservice-connected VA burial benefits, to include a plot or interment allowance.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to September 1946.  The Veteran died in February 2015.  The appellant is the Veteran's son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his VA Form 9, Appeal to the Board of Veterans' Appeals received in June 2015, the appellant requested a videoconference hearing before a Veterans Law Judge.  However, in January 2018, the appellant withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for thrombocytopenia purpura, which was rated as noncompensable, and he was not in a VA facility or en route thereto.

2.  At the time of the Veteran's death, he was not receiving any VA compensation or pension benefits, and a claim for such benefits was not pending.

3.  The Veteran was entitled to burial at a National Cemetery and was discharged from active service due to a disability that was incurred in the line of duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. §§ 3.1700-1713 (2017).

2.  The criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C. §§ 2303, 2402 (2012); 38 C.F.R. §§ 3.1705, 3.1707(c), 38.620 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the claim on appeal, the resolution of the issue is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA nonservice-connected burial benefits.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Legal Criteria and Analysis

A. Nonservice-Connected Burial Benefits

At the outset, the Board notes that the Veteran did not die as a result of a service-connected disability or disabilities, nor has the appellant so contended.  The Veteran's death certificate lists the cause of death as congestive heart failure and mitral valve regurgitation, cerebrovascular accident, and chronic renal failure which were not service-connected.  Thus, the Board finds that only nonservice-connected burial benefits regulations are for potential application.  See 38 C.F.R. §§ 3.1700(a), 3.1705.

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C. § 2302; 38 C.F.R. § 3.1700.  If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation, or would have been but for the receipt of retired pay; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement.  38 U.S.C. § 2302(a); 38 C.F.R. §§ 3.1700(a)(2), 3.1705.  Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while hospitalized by VA (in a VA or non-VA facility).  38 C.F.R. §§ 3.1700(a)(3), 3.1706.

The evidence shows that the Veteran died in at private hospital on February 23, 2015, and a timely application for VA burial benefits was filed by the appellant in March 2015.  At the time of his death, the Veteran was not in receipt of VA compensation or pension benefits.  Although the Veteran was service-connected for thrombocytopenia purpura, the disability was rated as noncompensable at the time of his death.  Critically, a noncompensable, or zero percent, disability evaluation does not yield any actual compensation.  Additionally, the record does not show, nor does the appellant contend, that the Veteran would have been receiving disability compensation but for the receipt of military retired pay.  38 C.F.R. § 3.1705(b)(2).  The Veteran also did not die while hospitalized by VA as defined in 38 C.F.R. § 3.1706(b)(1)-(6).

The appellant contends that the Veteran had a claim pending for nonservice-connected pension benefits at the time of his death.  He contends that on February 20, 2015, the Veteran submitted a claim for nonservice-connected pension and it was pending at the time of his death.  The record reflects that the Veteran submitted a VA 21-527EZ (Application for Pension), which was date-stamped as received by VA on February 25, 2015, two days after his death.  

The regulations effective at the time of the Veteran's death required that a claim will generally be considered filed as of the date it was received by VA.  38 C.F.R. §§ 3.1(r), 3.151, 3.155, 3.400 (2014).  In this case, the evidence indicates that the claim for nonservice-connected pension was not filed, i.e., received by VA, until two days after the Veteran's death, and there is no evidence that an informal or formal claim was received on an earlier date.  Therefore, unfortunately, there was no claim pending at the time of the Veteran's death.  

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is based strictly on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted. 

B. Plot or Interment Allowance

The Board turns next to whether the appellant is entitled to payment of a plot or interment allowance.

If a Veteran is eligible for burial in a national cemetery due to his or her status as a veteran under 38 U.S.C. § 2402 and 38 C.F.R. § 38.620(a), when such a Veteran dies from nonservice-connected causes, and is buried in a private cemetery, entitlement to a plot or interment allowance is warranted when the following conditions are met: 

(1) The veteran is eligible for a burial allowance based on nonservice-connected death under 38 C.F.R. § 3.1705; (2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706; (3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or (4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C. § 2303(b); 38 C.F.R. § 3.1707(c). 

The record reflects the Veteran was entitled to burial in a national cemetery.  38 U.S.C. § 2402; 38 C.F.R. § 38.620(a).  Also, the evidence indicates that his remains were not buried at such a cemetery, as the place of final disposition was on privately owned property.  See March 2015 VA Form 21P-530, Application for Burial Benefits.

A September 1946 Certificate of Disability for Discharge reflects that the Veteran was discharged from service for thrombocytopenia purpura, generalized, cause undetermined.  This certificate reflects that the date of onset was unknown and that the Veteran became unfit for duty during his service in April 1946.  It also indicates that the disability was incurred in the line of duty.  Based on this evidence, under 38 C.F.R. § 3.1707(c)(3), the appellant is entitled to receive a plot or interment allowance, as the Veteran was entitled to burial in a national cemetery, was buried in a private cemetery, and was discharged from service for a disability incurred in the line of duty.

As such, the Board concludes that entitlement to a plot or interment allowance is warranted.

ORDER

Entitlement to nonservice-connected VA burial benefits is denied.

Entitlement to a plot or interment allowance is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


